DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.

 Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 1/14/2022. The
submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the
information disclosure statement is being considered by the examiner.

Response to Amendment
This action is in response to the remarks filed on 11/10/2021. The amendments
filed on 11/10/2021 are entered.
	The previous rejections of claims 1-19 under 35 U.S.C. 103 have been withdrawn in light of the applicant’s remarks/amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding independent claims 1 and 9, the applicant has included new limitations in the present amendments that lack support in the specification and further narrow the invention in such a way that cannot be related to features disclosed in the originally filed disclosure. The limitations of “first frequency” and “second frequency” are included to further define the first and second MRI images and claim associated frequencies to the acquired images. While one of ordinary skill in the art may understand MRI images to include associated frequencies, the specification fails to provide explicit support for these limitations with respect to the first and second MRI images. Therefore, while these features (“first frequency” and “second frequency”) could be argued by an applicant to be an inherent property of the MRI scans, the additional limitation of “wherein the given frequency is different from the first frequency, and wherein the given frequency is different from the second frequency” further narrows the claimed invention in such a way that is not supported by the applicant’s disclosure. The specification does not provide teachings that narrow the frequencies of the first and second MRI images to be different from one another and does not teach to a “given frequency” that is different from both the first and second frequencies. The disclosure teaches to the repetition times of the MRI images to be different (see paragraphs [0016], [0024] and [0029]-[0031]), but does not provide support for these repetition times to be associated with a “given frequency”. Therefore, one of ordinary skill in the art would not conclude the given frequency to be a different frequency than any frequencies associated with the first and second MRI images. Furthermore, in paragraphs [0005]-[0006], [0008]-[0009], and [0038]-[0039] the range of frequencies and calculations of the “given frequency” are described, but do not require the given frequency to be different than the frequencies of the acquired MRI scans. Figures 2A and 2B of the drawings provide different frequencies of 200 kHz and 1 MHz, but these appear to refer to different calculated “given frequencies” at which the conductivity mapping occurs, rather than different frequencies of acquired MRI images. Therefore, one of ordinary skill in the art would not look to the applicant’s originally filed disclosure and consider using a given frequency for electrical conductivity or resistivity modelling that is different from both associated frequencies of the first and second MRI images. For these reasons, the claims are rejected for failing to comply with the written description requirement.
To overcome these rejections, applicant can provide indication of support within the disclosure to the present claim limitations and arguments to how one of ordinary skill in the art at the time the application was filed would have recognized that the inventors were in possession of the invention in view of the disclosure as filed or, alternatively, amend the claims to include features supported by the disclosure (see MPEP § 2163). 
Claims dependent upon rejected claims are also rejected. Therefore claims 2-8 and 10-19 are also rejected.  

Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793  

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791